Battle, J.
The facts of this case present the same question which was decided by this Court, in Clement v. Cauble, 2 Jones’ Eq. Rep. 82. In that case, the decision was not unanimous, a dissenting opinion having- been filed by the present Chief Justice; but since that time-, the rule of descents, of *126which it was a construction, (see Rev. Stat., ch. 38, Rule 3,) has been re-enacted in the Revised Code in precisely the same language, (see Rev. Code, chap. 38, Rule 3.) "We must, therefore, consider the Legislature as having given its sanction to the construction which was adopted in the case above referred to ; particularly, as that case is inserted as a marginal reference to the rule in question by the commissioners of publication, under the directions, given them in the 9th section of the act “ Concerning the Revised Codesee Revised Code, ch. 121, sec. 9. The decree made in.the Cotart below must be affirmed.
PeR Cobiam, ' Decree below affirmed.